DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1 and 3-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2010/0013574 (Huang).
With regards to claim 1, Huang discloses a micro-electro-mechanical transducer comprising, as illustrated in Figures 1A-21.9, a capacitive device 500 (e.g. CMUT) comprising an ultrasonic transducer (e.g. not labeled but all the features between the element 522 to element 501 is considered as this ultrasonic transducer in Figure 5) including a substrate 501, a lower electrode 512 formed above the substrate, a hollow portion 502 provided between a first insulating film 515 and a second insulating film (e.g. not labeled or illustrated but as described in paragraphs [0026],[0030],[0152],[0228], an electrical insulating material extends from the spring anchor to the spring layer; hence, this insulating material is considered as this second insulating film) sequentially formed above the lower electrode, an upper electrode 522 formed above the hollow portion, a third insulating film (e.g. not labeled or illustrated but as described in paragraphs [0101],[0148],[0150], an insulation material is formed on the spring-mass connector; 
The only difference between the prior art and the claimed invention is the transmission/reception plate has a planar spiral shape.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of forming the transmission/reception plate having a planar spiral shape in lieu of a flat planar shape of Huang is considered to have been a matter of optimization and choice possibilities since Huang discloses the transmission/reception plate 540 (e.g. surface plate or mass layer) can be formed with holes, cavities, voids (paragraphs 0098],[0165]) or with special shapes and patterns (e.g. honeycomb structure; paragraphs [0097],[0107]) or shape profile having non-uniform thickness (paragraph [0222]) without departing from the scope of the invention, namely to lower the mass of the transmission/reception plate without substantially affecting its rigidity (paragraph [0098]).
With regards to claim 3, Huang further discloses a plurality of the ultrasonic transducer arranged in an array is connected to one sheet of the transmission/reception plate 540 formed 
With regards to claim 4, Huang further discloses each of a plurality of the ultrasonic transducer arranged in an array is connected to the transmission/reception plate 540 formed above each of the plurality of the ultrasonic transducer, via the connection portion 550 having an area smaller than an area of the transmission/reception plate.  (See, as observed in Figure 5; paragraphs [0087],[0092];[0097])
With regards to claim 5, Huang further discloses a part of the transmission/reception plate 540 is fixed to the ultrasonic transducer via a fixing portion 530 (e.g. spring anchor; observed in Figure 5).
With regards to claim 6, Huang does not specify such structural configuration (the hollow portion, the membrane, and the connection portion are arranged at a position closer to the fixing portion than a center portion of the transmission/reception plate) as in the claim.  However, to have set such structural characteristics and arrangement as in the claim is considered to have been a matter of optimization shape and choice possibilities that would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention without departing from the scope of the invention (See, paragraph [0107]).
With regards to claims 7, the claim is directed to a piezoelectric device PMUT in lieu of a capacitive device CMUT as in claim 1 and the concept of employing a piezoelectric device PMUT in lieu of the capacitive device CMUT is disclosed in paragraphs [0014],[0016].[0017], [0018].  So, the claim is commensurate in scope with clam 1 and is rejected for the same reasons as set forth above.
With regards to claims 8-11, the claims are commensurate in scope with claims 3-6 and are rejected for the same reasons as set forth above.

Response to Amendment
Applicant’s arguments with respect to claims 1,3-11 have been considered but are moot in view of the new ground(s) of rejection and/or because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/HELEN C KWOK/Primary Examiner, Art Unit 2861